FILED
                             NOT FOR PUBLICATION                             JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ABEL GAMEZ-PEREZ,                           No. 15-71141

               Petitioner,                       Agency No. A200-699-267

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Jose Abel Gamez-Perez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Gamez-Perez’s unexhausted contentions

that the IJ erred and violated due process by relying on his criminal history in the

hardship analysis. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (we

lack jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA).

      Accordingly, Gamez-Perez’s contention that the BIA erred in failing to

address these claims is without merit, where he failed to raise them to the BIA.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    15-71141